DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1 and 12-17 are pending and have been examined in this application, Claim 1 is amended, claims 12-17 are new, claims 2-11 are cancelled.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 does not appear to have a period at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP 3139298 U) to Ito in view of (US 5160139 A) to Soong.
In regards to claim 1, Ito teaches a fishing rod extending from a forward side to a rear side (Ito; 1), the fishing rod comprising, a rod body; a reel seat attached to the rod body (Ito; reel mounting portion at 5); and a grip tube (Ito; rear grip 4) provided on the rear side of the reel seat, the grip tube is separatable from the rod body (Ito; [0002] rod inserted through the insertion hole of the grip, can be removed in the same way),
Wherein the grip tube comprises a first grip portion (Ito; annotated I1 below) having a first tapered portion (Ito; I1’s tapered portion which narrows towards I2) in which a diameter of the first grip portion is gradually decreased toward the rear side (Ito; see FIG 1); a second grip portion (Ito; annotated I3 below) provided away from the first grip portion and at the rear side of the first grip portion (Ito; see where I3 is positioned away and at the rear side of I1), the second grip portion having a second tapered portion (Ito; I3’s tapered portion which increases in diameter from I2) in which a diameter of the second grip portion is gradually increased toward the rear side (Ito; see FIG 1); and
a small-diameter portion (Ito; I2) provided between the first grip portion and the second grip portion (Ito; see FIG 1), the small-diameter portion having a diameter smaller than that of the first grip portion and that of the second grip portion (Ito; I2 having a smaller diameter than the maximum diameter of each of I1 and I3), wherein the first grip portion, the second grip portion and the small-diameter portion are formed of a single material (Ito; [0017] rear grip 4 formed of a synthetic resin or cork material), wherein the rod body is extended to the rear side of the reel seat to pass through the first grip portion and be connected to the small-diameter portion (Ito; see FIG 1 where the rod 1 passes through the reel seat portion 5, and through I1, and into I2 and I3 such that it is connected with I2), wherein a first portion (Ito; I4) is formed between the first tapered portion and the rod body passing through the first tapered portion, the first portion gradually increasing toward the forward side (Ito; see where I4 increases towards the reel area 5), wherein the second tapered portion has a second portion (Ito; I5), an outer diameter of the second hollow gradually increasing toward the rear side (Ito; see I5 increasing towards rear at 6).

    PNG
    media_image1.png
    508
    835
    media_image1.png
    Greyscale

Ito fails to explicitly teach the first grip portion, the second grip portion, and the small-diameter portion being integrally formed as a single body, and where the first and second portions are hollows.
Soong teaches a first grip portion (Soong; S1 or S3 flared out), second grip portion (Soong; S3 or S1 flared out), and small-diameter portion (Soong; S2, narrowed inward) being integrally formed as a single body (Soong; see 2 which is integral from S1, S2, S3), and where the first and second portions are hollows (Soong; see hollowed portions 51 near S1 and 51 near S3, also Col 2 lines 54-55 where member 2 may be hollowed).

    PNG
    media_image2.png
    280
    453
    media_image2.png
    Greyscale

Ito and Soong are analogous art from similar fields of endeavor i.e. handgrips.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grip of Ito in order for it to be integral, as well as for it to have hollow portions as taught by Soong. The motivation for an integral handgrip would be to provide a single piece construction which can be easily manufactured and thus decreasing the number of operable parts to simplify construction of the rod. The motivation for having hollow portions would be to provide interior air pockets within the handgrip which give the handgrip an innate cushioning effect to improve ergonomics for a user.


In regards to claim 12, Ito as modified by Soong teach the fishing rod according to claim 1, wherein the small-diameter portion (Ito; I2) includes a straight portion, the diameter of the small-diameter portion at the straight portion is constant (Ito; see FIG 1 where I2 has a straight portion which is constant).

In regards to claim 13, Ito as modified by Soong teach the fishing rod according to claim 12, wherein the rod body (Ito; 1) is connected to the straight portion (Ito; 1 is connected to I2, see FIG 1 above where the rod is connected through I2 through I2’s narrowed portion).

In regards to claim 14, Ito as modified by Soong teach the fishing rod according to claim 1, wherein the rod body comprises: a main body (Ito; front part of 1) extending to the forward side of the reel seat (Ito; see where 1 extends towards the front end and front grip end 2) and a joint body (Ito; I6 annotated below) connected to the main body (Ito; I6 being connected to 1 under grip I2), the joint body extending to the rear side of the real seat (Ito; I6 on the rear side of the reel seat portion 5), wherein the joint body is connected to the small-diameter portion (Ito; I6 connected to I2 due to I2 being narrow)

    PNG
    media_image3.png
    508
    835
    media_image3.png
    Greyscale


In regards to claim 16, Ito as modified by Soong teach the fishing rod according to claim 1, further comprising a tail plug (Ito; 6) attached to the grip tube (Ito; see FIG 1, where 6 is connected to 4), the rod body is connected to the tail plug (Ito; see FIG 1 where the rod 1 connects to the end of 6).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP 3139298 U) to Ito as modified by (US 5160139 A) to Soong as applied to claim 1 above, in further view of (US 5881489 A) to Young.
In regards to claim 15, Ito as modified by Soong teach the fishing rod according to claim 1, wherein the rod body has an end at the rear side (Ito; end of 1 connected with 6), but fail to teach the end locating in the inside of the small-diameter portion.
Young teaches the end (Young; end of rod 20 at 4) locating in the inside of the small-diameter portion (Young; see where the end of rod 20 is located inside the narrow small diameter portion of the front of 10). 

    PNG
    media_image4.png
    301
    771
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ito as modified by Soong such that the end of the rod is located within the narrow small-diameter portion of the grip, as taught by Young. The motivation for doing so would be to ensure the grip portion of the rod minimally interferes with the bending of the rod during fishing.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP 3139298 U) to Ito as modified by (US 5160139 A) to Soong as applied to claim 1 above, in further view of (US 5239768 A) to Michishita.
In regards to claim 17, Ito as modified by Soong teach the fishing rod according to claim 1, but fail to explicitly teach wherein the rod body is made of a fiber-reinforced resin.
Michishita teaches wherein the rod body is made of a fiber-reinforced resin (Michishita; Col 2 lines 21-23, rod shaped pipe 11 is made of fiber-reinforced resin, also Col 3 lines 56-57, grip body 13 made of fiber-reinforced resin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the rod body of Ito as modified by Soong of a fiber-reinforced resin such as taught by Michishita. The motivation for doing so would be to provide a lightweight but strong material which has bending strength for fishing. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and new claims 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8298101 B2 to Babolat teaches a handle with a grip portion which has two inclined portions and a small-diameter portion.
US 20120180374 A1 to Saunders teaches a grip portion with a hollow which increases in diameter towards the reel seat.

JP 2004173682 A teaches a small diameter portion and a rod which connects with the end cap or alternatively ends just outside of the small diameter portion.
US 5671926 A to Hagey teaches a small diameter portion and a first and second grip portion with tapered portions.
US 5425534 A to Chen teaches a grip portion and a rod portion, the end of the rod terminating just outside of the narrow portion of the grip.
GB 1048123 A teaches a handgrip which has hollow portions which increase in diameter towards the rear end of the rod.
US 3206204 A to Lacoste teaches a grip with interior hollow portions.
FR 1407872 A to Vigier teaches a rod portion terminating inside the small-diameter portion of a handgrip.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647      
/DARREN W ARK/Primary Examiner, Art Unit 3647